Let me at the very outset
extend to Mr. Opertti our warm congratulations upon his
election as President of the General Assembly at its fifty-
third session. We are particularly pleased to see presiding
the Foreign Minister of Uruguay, a country with which
Ireland has always enjoyed the friendliest of relations. His
rich experience in politics, education, diplomacy and the
law will serve the Assembly well as he directs its work for
the coming year.
Also on behalf of the Irish people, I wish to pay a
particular tribute to the Secretary-General for the thoughtful
and determined leadership which he has brought from the
African continent to the discharge of his most challenging
office.
Commitment to the work of this Organization is a
central part of Ireland?s foreign policy and of her place in
the world. Irish people strongly support that commitment.
We feel close bonds with the United Nations. With many
like-minded countries, we have striven to uphold and
develop the universal role of the Organization for the
promotion of peace, development, international cooperation
and human rights. These purposes are linked in the Charter
and they are linked in reality.
All around us, side by side with rapid technological
and material development, we see in every region of the
world uncertainty, insecurity and conflict.
Our attention has been gripped this year by the severe
economic and financial difficulties which are besetting
developed and emerging markets as well as economies in
transition. The full effects of these difficulties have yet to
play themselves out. We are all affected.
More than 1 billion people struggle to survive on less
than a dollar a day. Environmental degradation and natural
disasters wreak unnecessary havoc on entire nations.
Meanwhile, obscenely disproportionate levels of resources
are diverted to fuel the arms trade and supply the
unjustifiably large arsenals in parts of the world that can
least afford it. Human rights remain to be fully respected in
all regions.
I think that these realities are among the root causes
of the conflicts confronting us today. If the new millennium
is to open with real prospects of alleviating such conflict
situations, it is the root causes which we must together
tackle; prevention is always better, and certainly less costly,
than cure.
As my Swedish colleague has said, the Austrian
Presidency has spoken and addressed the Assembly on
behalf of the 15 Member States of the European Union,
expressing our position on many issues. Nevertheless, I
will focus my remarks on a number of issues which are
of particular importance to the country which I represent.
We should all acknowledge that there can be no real
peace or security without development. Development is
about dignity and offering impoverished people around
the world the chance of a better life now and better
prospects for their children. This is not too much to ask.
Its achievement, however, requires a new partnership of
international engagement and commitment. All of us must
share a determination to break down the walls of
exclusion and marginalization that divide our world.
A new partnership must address not only aid flows
but also the crippling problem of debt. It must assist
developing countries to participate on a fair basis in the
world economy. Development cooperation is not only
about reducing unacceptable levels of poverty. All
countries, developed and developing alike, must together
address shared priorities that affect all our countries and
all our peoples. An integrated approach is called for, as
previous speakers have mentioned.
In this context, I welcome in particular the seminal
report of the Secretary-General — I have already
welcomed it in a committee today — on the causes of
conflict and sustainable development in Africa. We will
work actively with other Member States to ensure that
this report receives the strongly positive response it
deserves.
I will allude for a moment to Ireland?s development
cooperation programme, if I may. As for Ireland?s
contribution, it is with some pride that I can say that we
have one of the fastest growing development cooperation
programmes in the world today. The Irish Government is
committed to reaching the United Nations target for
official development assistance — that is, 0.7 per cent of
gross national product — and I think it?s fair to say that
we are fully determined to make further progress towards
this goal in the coming years.
Last week, my Government agreed on a package of
debt alleviation measures for developing countries, in the
multilateral and bilateral fields, amounting to some $46
million, which is a considerable sum of money for a
country the size of Ireland, and I think it was a measure
36


of the bona fides of our intention in this whole area of
development cooperation.
For Ireland, support for development cooperation
means, by definition, support for the United Nations in this
vital area. The United Nations has only the resources which
the Member States give it. These must reflect our political
commitment to confront challenges. I think that is why
declining contributions to core resources for United Nations
funds, programmes and agencies are a matter of deep and
grave concern.
For its part, Ireland has increased significantly the
level of its commitment. I am pleased to say that our
Development Assistance Programme now supports 32
funds, programmes and agencies of the United Nations
system, compared to 13 just five years ago. I pledge before
this Assembly the continuation of Ireland?s support in that
regard.
Again, the question of disarmament and nuclear
disarmament was raised by my Swedish colleague, the
previous speaker. The end of the cold war provided the
international community with a unique opportunity to
accomplish the final elimination of nuclear weapons and to
usher in a nuclear-free world. Yet, while the past 10 years
have witnessed important steps to reduce nuclear arsenals,
there has been no clear commitment on the part of nuclear-
weapon States to proceed rapidly to nuclear disarmament,
as required by the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT).
Ireland?s advocacy of nuclear disarmament has been
consistent and unrelenting. We have been the strongest
protagonists of the achievement of the goals of the nuclear
Non-Proliferation Treaty, which Ireland proposed in 1958
and was the author of at that time. We must begin to take
certain fundamental steps now to achieve the NPT?s non-
discriminatory and universal application. We cannot enter
the third millennium with the prospect that nuclear weapons
will be considered legitimate for the indefinite future.
That is why Ireland has, this year, joined with seven
like-minded States — Brazil, Egypt, Mexico, New Zealand,
Slovenia, South Africa and Sweden — to launch the
declaration “Towards a Nuclear-Weapons-Free World: The
Need for A New Agenda”. The steps called for in the New
Agenda are premised on a clear and unambiguous
commitment to be undertaken by the five nuclear-weapon
States to engage in nuclear disarmament negotiations within
an entirely new context. They are also premised on a
similar commitment by the three nuclear-weapon-capable
States — India, Pakistan and, of course, Israel — not
parties to the NPT.
This session of the General Assembly provides a
unique opportunity to give substance to proposals such as
those contained in the Joint Ministerial Declaration of 9
June. My colleagues and I have therefore prepared a draft
resolution which sets out an agenda for the definitive
elimination of nuclear weapons for all time and which we
ask the Assembly to consider and adopt in the First
Committee.
On the question of landmines, coincidentally and
fortuitously, last week I presided over a landmine
conference in Dublin while the International Campaign to
Ban Landmines was meeting in my own capital city to
develop a civil-society-based landmine monitor. We
received the welcome news that the fortieth ratification of
the landmines Convention had just taken place. We now
have a total ban in place and can set our minds to
eradicating these obscene instruments and their
consequences.
The inexcusable delay in addressing the question of
landmines was a glaring failure of the international
community to look squarely at an issue of human security
which was fundamental to development. Another example
is the persistence of expenditure on arms in certain
countries, which is out of all proportion to social
spending. This state of affairs must cease and the arms
trade that feeds it must be curtailed. I would personally
like to see it stopped and put out of existence.
On the question of human rights, a further and very
pervasive root cause of instability and conflict is
inadequate respect of the very rights of which I am
speaking. There are too many specific instances of human
rights abuse in every region of the world. There are
hopeful signs — for example, in Nigeria and East
Timor — but elsewhere the situation remains bleak.
In this, the fiftieth anniversary year of the Universal
Declaration of Human Rights, we must reaffirm our
collective commitment to promoting respect for these
rights and freedoms by progressive measures, national and
international, to secure their universal recognition and
observance. The Universal Declaration, in my view, is as
relevant today as it was five decades ago when it was
drafted by the representatives of developed and
developing countries with important input from members
of civil society. It is a universal benchmark.
37


We all have questions to answer. The first might be:
How have we lived up to the standards set out in the
Universal Declaration? What steps have we taken to build
on the Declaration and Programme of Action, adopted five
years ago by consensus at the Vienna Conference, which
specifically reaffirmed the right to development? These are
some questions that we might well ask ourselves during the
current session of the Assembly.
On the question of capital punishment, another
important human rights issue is the abuse of the death
penalty. Ireland will continue to work for the universal
abolition of capital punishment. We welcome the fact that
the United Nations Commission on Human Rights, again at
its recent fifty-fourth session, addressed this issue directly.
We also welcome the adoption in July of the Statute
for the International Criminal Court at the international
conference hosted so effectively by Italy. This is truly a
landmark development. Nobody is and nobody should be
above the law. We fervently hope that the Statute will enter
into force on the earliest possible date and that it will
secure universal adherence.
Finally, let me join with those many others who have
given support and encouragement to the Secretary-General
and the High Commissioner for Human Rights. The
promotion of international cooperation in this key area must
remain one of this great Organization?s first priorities.
On the question of conflict prevention, I now turn to
the maintenance of international peace and security, which,
of course, is the prime responsibility and prime aim of the
United Nations. The painful experiences of this decade —
notably in the former Yugoslavia, Africa and the Middle
East — have prompted much soul-searching and, of course,
analysis.
In Kosovo, we are witnessing a humanitarian
catastrophe which could replicate the horrors of Bosnia.
The international community must take urgent and effective
action within the framework of the United Nations to
ensure that our worst fears are not realized.
Another humanitarian disaster faces us in Sudan.
Recently, I saw for myself the terrible suffering of its
people. I visited the epicentre of the famine in Ajip in
southern Sudan, having spent three hours getting there from
a town called Lokichokio in northern Kenya, which was a
staging post for aid for that part of the terribly blighted
country of southern Sudan. It is not acceptable that we
allow this tragedy to continue. One of the essential
conclusions, here again, is the need to address the origins
of conflict and not just the symptoms. Foresight and
adaptability are necessary.
In this context, I welcome in particular the emphasis
which the Secretary-General has placed on the need to
tackle the root causes of conflict in all their complex
diversity. We support his strengthening of United Nations
early-warning mechanisms and his prioritizing of
preventive diplomacy. The many strengths and capabilities
of the United Nations and the regional organizations in
the area of conflict prevention must be harnessed and
focused to achieve greater use of resources.
The General Assembly, for its part, is placing ever
greater emphasis on conflict prevention. It has
commended not least the efforts of the Organization of
African Unity (OAU) and acknowledged the contribution
of the Organization for Security and Cooperation in
Europe (OSCE), a regional organization which Ireland
fully supports.
On the question of peacekeeping, in this, the fiftieth
anniversary year of United Nations peacekeeping, I want
to pay tribute to the peacekeepers who currently serve the
Organization. They do so often in very difficult and
dangerous circumstances. Too many have made the
ultimate sacrifice. Since 1958, Ireland has been at the
forefront of United Nations peacekeeping. In this period,
some 40,000 Irish peacekeepers have served with the
Organization across the world. Seventy-five of my fellow
Irishmen have given their lives.
Among Member States, Ireland is currently one of
the leading troop contributors. My President, Mrs. Mary
McAleese, in one of her earliest official engagements,
visited our peacekeepers in Lebanon. Again, this
underlines Ireland?s active commitment to bringing peace
to that part of the world. The world continues to need
United Nations peacekeeping, but its operations must be
based on sound mandates and have solid political and
financial support.
Colleagues have mentioned the question of United
Nations reform. Mobilizing the political will to tackle the
interrelated causes of insecurity and conflict, I believe, is
only the first step. The United Nations as an institution
must be strengthened and given the necessary resources
to carry through its work. Timely funding by Member
States is a prerequisite.
38


Ireland believes that the reform process should not be
viewed as a cost-cutting exercise. The wretched expression
“downsizing” comes to mind. It is about making the
Organization more effective in the discharge of its Charter
functions, especially in the economic, social and
humanitarian fields. I welcome the progress achieved to
date. Ireland will continue with other like-minded States to
build partnerships among the membership so that real
progress can be achieved.
We have views in relation to the area of Security
Council reform. A reinvigorated United Nations must
include a reformed Security Council that reflects the
realities and the needs of today?s world. We believe that the
Council must work more transparently and that its
membership should be enlarged to ensure a more equitable
representation. To this end, we have joined with a group of
like-minded States in putting forward a number of specific
proposals. We will continue to work for an agreed outcome
on this issue of crucial importance to the future of this
Organization of ours.
On the question of Ireland?s candidature, Ireland
believes that all Member States — small, like ourselves, as
well as large — should have an opportunity to serve on the
Security Council, the body on which the Members of the
Organization have conferred primary responsibility for the
maintenance of international peace and security. The
Assembly will be aware that Ireland has presented its
candidature for non-permanent membership of the Security
Council for the two-year term 2001-2002. Throughout its
membership of the United Nations, Ireland has worked to
play a bridge-building role among Member States. As a
member of the Security Council, Ireland?s approach would
similarly reflect the interests of the totality of the broad
spectrum of the membership.
I can give the Assembly some good news about
Northern Ireland. My predecessors have by custom
informed this Assembly of our efforts to help promote
peace in Northern Ireland. It is my deep privilege,
therefore, to convey an account of a breakthrough of great
importance: the Agreement reached by the British and Irish
Governments and eight Northern Ireland parties in Belfast
on Good Friday, 10 April 1998.
The Good Friday Agreement marks a historic new
beginning in relations within Northern Ireland, between the
North and the South of the island and between Ireland and
Britain. It has brought us all a new sense of hope. We have
begun the long walk out of the dark night of division and
conflict into the bright sunlight of partnership and harmony.
As somebody who has spent almost 40 years in political
life seeking to encourage such a journey, I am immensely
gratified by this development.
The Agreement is a complex document, a careful set
of checks and balances, a parity of pain and gain. Striking
that balance of pain and gain on both sides was, in large
part, the task of the main political parties in Northern
Ireland. Their decisions called for political courage and
most serious and genuine leadership, which they gave in
abundance. But they could not have been taken without
trust and vision, too — trust, where before there was only
suspicion, and vision, where before there had only been
self-interest. The leadership of these peacemakers in
Northern Ireland deserves the warmest commendation of
this Assembly.
With the participants drawn from the full spectrum
of the political landscape, what we were addressing in the
negotiations was a complex range of problems and
perspectives, each with its deep roots in history. If these
competing issues were to be addressed satisfactorily, we
knew the final Agreement would itself have to be
complex, broad-based and balanced.
Achieving agreement in these circumstances was a
major challenge for all of us involved in the long,
tortuous and difficult negotiations. As one of those
privileged to have had such a role, I can verify that there
were times during the long days and nights in Castle
Buildings, Belfast, when success seemed like some distant
dream. But the determination of all sides not to be
deflected was stronger than any obstacle. On the dawn of
Good Friday, the dream of agreement finally became a
reality.
Critically, the Agreement was emphatically endorsed
by the people of Ireland, North and South, in referendums
held on the same day, the first time that has happened on
the island of Ireland since 1918. One of the profound
consequences of this democratic endorsement is that never
again may the name of the people be invoked as a basis
for the shedding of blood in my country and on my
island. From now on, it is manifest that the only
legitimate force is the force of reason and persuasion.
The Good Friday Agreement is a blueprint for our
future. Indeed, it may be a blueprint for other regions?
futures. But a blueprint can be successful only if it is
translated from word to deed. That vital process of
implementation is the next great challenge and one that
we are all now actively addressing. Some elements of the
39


Agreement are already in place. The new Northern Ireland
Assembly has been elected and the 108 members have
taken their seats. Dramatically symbolizing the new era of
partnership, David Trimble and my good friend Seamus
Mallon, each representing the two major traditions, have
been appointed First Minister and Deputy First Minister,
respectively. The Assembly has made an encouraging and
constructive start. Work is also proceeding on many of the
other elements of the Agreement.
But institution-building alone, important as it is, will
not be enough. The appalling atrocities of last summer,
which saw the horrific burning to death of three young
boys, the Quinn brothers, and the merciless massacre and
slaughter of 29 people in Omagh underline the reality that
the Agreement on its own does not guarantee peace. More
than anything else, what is also required is what Seamus
Mallon calls a new politics. At the heart of that new
politics must be a determination to work in a new way for
the wider good. All of us have constituencies to represent,
but we must find new ways to balance that requirement
with the needs of the wider society. That, I would suggest,
is what partnership means. That, I would suggest, is what
partnership is all about. It also shows how trust and
reconciliation are built.
If the new politics is to work on the island of Ireland,
we must seek to develop, on the basis of mutual respect,
new ways of listening to each other; new ways of talking
to each other; new ways of understanding each other; and,
critically, new ways of working together.
We are bringing this century to a close. The existence
of this great Organization of States devoted to peace
reflects the turbulence of the decade. Great progress has
been made, but a great price has also been paid. Each of us
in our own way has had to grapple with the instinct to war
and division. The experience of Ireland echoes the
experiences of so many other States. We realized our desire
for independence in the wake of the Great War. Our birth
as a State was darkened by the horrors of civil war. We in
the South of the island overcame our divisions, channelled
our differences into peaceful politics and have significantly
prospered. In the North, divisions and fears were not
challenged. They festered and brought us almost three
decades of violence.
The peace process allowed us to challenge and resolve
the fears and divisions generating the conflict. The
Agreement is a watershed, a harbinger of the new era that
coincides with the millennium. It is a great, historic
rapprochement between nationalism and unionism. All the
participants in the negotiations together have achieved a
great thing. But it is vital that we say to one another, as
I am now again saying to the unionist community, that we
recognize that a new era has dawned, in which all the old
shibboleths and the old rhetoric must be replaced by a
new dialogue, by a new partnership.
It is precisely in this spirit of the new politics that
we must approach the inevitable difficulties that will arise
from time to time, including at present those relating to
the establishment of the “shadow” executive in Northern
Ireland and to decommissioning. It is in the interests of
all of us who support the Agreement that we resolve the
difficulties to the satisfaction of all concerned. If one side
“wins”, everybody loses. That was the approach that
secured the Good Friday Agreement. If one side “wins”,
everybody loses.
I should like to take the opportunity to pay tribute to
the role of the international community in bringing about
the Good Friday Agreement, in particular that of the
independent chairman, former Senator George Mitchell of
the United States of America, former Prime Minister
Harri Holkeri of Finland and General John de Chastelain
of Canada. Their contribution was immense, and General
de Chastelain?s contribution continues to be. The support
and solidarity, through the process of our partners in this
Assembly, and, in particular, of our partners in the
European Union — the President of the Commission and
the Presidencies of the European Union — have been
unparalleled in their contribution, as were the warm and
encouraging words of the Secretary-General of this
Organization. We deeply appreciate it.
I want in particular to record our very special
gratitude to the President of the United States, Mr. Bill
Clinton, for his personal commitment to the cause of
peace in Ireland and for the exceptional solidarity with
the peace process he has displayed at all times throughout
his presidency. He took the opportunity, when he
addressed this Assembly last Monday, to mention
Northern Ireland and Ireland on three or four or five
occasions. I think that was an indication of the type of
commitment he has and will continue to have in the
Northern Ireland peace process.
Finally, I would like to underline the central and
crucial roles played by my own Taoiseach, Irish Prime
Minister Bertie Ahern, and by British Prime Minister
Tony Blair in the closing days of the negotiations. Their
particular role was historic and, in my respectful view,
heroic.
40


I want to say that, in the spirit of the Charter of this
Organization, we are ready to reciprocate the solidarity of
the international community by way of sharing the lessons
of our experience with others, should that be considered
helpful. It would be a source of immense additional
satisfaction to Ireland, as a committed Member of the
United Nations, if the Good Friday Agreement were to be
helpful to conflict resolution elsewhere.
Finally, and important though international solidarity
may be, the reality is that for us in Ireland, as elsewhere,
the primary responsibility rests with ourselves. May I recall
here the words of a well-known author which have inspired
very many:
“Mankind must remember that peace is not God?s gift
to his creatures; peace is our gift to each other.”
With the Good Friday Agreement, we in Ireland have
enjoyed the gift of peace. We do so in the spirit of the
Charter of the United Nations. The challenge now is to
ensure that it is passed to our children and to our children?s
children. I know that the members of this Assembly will be
with us as we address and take up that particular challenge.














